DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inuzuka et al. [U.S. Patent No. 7911295].
Regarding claim 1, Inuzuka, Figures 1-3, discloses a multilayer coil component (e.g., noise filter 1001, Figure 1) comprising: an element body having a non-magnetic portion (e.g., 20, column 2, lines 48-50, Fig. 1-2) and a pair of magnetic portions (e.g., 21A, 21B) disposed in such a way as to sandwich the non-magnetic portion; and 

at least one of the pair of magnetic portions (e.g., 21A, Fig. 2) includes a first magnetic region (e.g., 523A, column 2, lines 65-66), a first non-magnetic region (e.g., 524A), a second magnetic region (e.g., 623A), and a second non-magnetic region (e.g., 624A) that are laminated in this order on the non-magnetic portion 20, 
each of non-magnetic portion 20 (column 2, lines 51-52), the first non-magnetic region 524A, and the second non-magnetic region 624A contains a glass component (column 3, lines 27-32), 
a sum of a first length (e.g., thickness) of the non-magnetic portion 20 (comprises segment layers 20A, 20B, 20C, each layer is 25µm, column 3, lines 23-26) in a lamination direction and a second length of the first non-magnetic region 524A (25µm, column 3, line 31) in the lamination direction is equal to or less than a third length of the first magnetic region 523A (e.g., 100µm, column 3, line 33) in the lamination direction, 
a sum of the second length (e.g., 524A is 25um) and a fourth length of the second non-magnetic region (e.g., 624A is 25um) in the lamination direction is less than a fifth length of the second magnetic region (e.g., 623A is 100µm) in the lamination direction, and the fourth length (e.g., 624A is 25µm) is equal to the second length (524A is 25µm).
Regarding claim 2, Inuzuka discloses each of the pair of magnetic portions (21A, 21B) includes the first magnetic region (e.g., 523A), the first non-magnetic region (e.g., 524A), the second magnetic region (e.g., 623A), and the second non-magnetic region .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Fukushima et al. [U.S. Pub. No. 20170365402 A].
Regarding claim 3, Inuzuka discloses to further comprise an external electrode (e.g., 25A-25D, column 2, lines 48-51, Fig. 1-3) disposed on the element body and connected to the coil conductor (e.g., 2A, 22B).
Inuzuka discloses the instant claimed invention discussed above except for the external electrode has a conductive resin layer. 
Fukushima discloses external electrode (e.g., 5a, 5b, 6a, 6b, 7a, 7b) has a conductive resin layer (Paragraph 0055).
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Sato et al. [U.S. Patent No. 10541078].
Regarding claim 4, Inuzuka discloses an external electrode (e.g., 25A-25D) disposed on the element body and connected to the coil conductor (e.g., 22A, 22B) (column 2, lines 44-60, Fig. 1-3).
Inuzuka discloses the instant claimed invention discussed above except for an amorphous glass coat layer disposed between the element body and the external electrode and in contact with the element body and the external electrode. 
Sato discloses an amorphous glass coat layer (e.g., 3, column 4, lines 8-10, Fig. 2) disposed between element body 2 and external electrode (e.g., 4, 5) and in contact with the element body 2 and the external electrode (4, 5) (column 5, lines 46-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have glass coat layer over the element body of the coil component as taught by Sato to the coil component element body of Inuzuka to provide coating on the element body and prevent the plating solution of the external electrode in permeating through the magnetic body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.B/           Examiner, Art Unit 2837  



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837